

	

		II

		109th CONGRESS

		1st Session

		S. 908

		IN THE SENATE OF THE UNITED STATES

		

			April 26, 2005

			Mr. McConnell introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To allow Congress, State legislatures, and regulatory

		  agencies to determine appropriate laws, rules, and regulations to address the

		  problems of weight gain, obesity, and health conditions associated with weight

		  gain or obesity.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Commonsense Consumption Act of

			 2005.

		2.Findings;

			 purpose

			(a)FindingsCongress

			 finds that—

				(1)the food and

			 beverage industries are a significant part of our national economy;

				(2)the activities of

			 manufacturers and sellers of foods and beverages substantially affect

			 interstate and foreign commerce;

				(3)a person's weight

			 gain, obesity, or a health condition associated with a person's weight gain or

			 obesity is based on a multitude of factors, including genetic factors and the

			 lifestyle and physical fitness decisions of individuals, such that a person's

			 weight gain, obesity, or a health condition associated with a person's weight

			 gain or obesity cannot be attributed solely to the consumption of any specific

			 food or beverage; and

				(4)because fostering

			 a culture of acceptance of personal responsibility is one of the most important

			 ways to promote a healthier society, lawsuits seeking to blame individual food

			 and beverage providers for a person's weight gain, obesity, or a health

			 condition associated with a person's weight gain or obesity are not only

			 legally frivolous and economically damaging, but also harmful to a healthy

			 America.

				(b)PurposeThe

			 purpose of this Act is to allow Congress, State legislatures, and regulatory

			 agencies to determine appropriate laws, rules, and regulations to address the

			 problems of weight gain, obesity, and health conditions associated with weight

			 gain or obesity.

			3.Preservation of

			 separation of powers

			(a)In

			 generalA qualified civil liability action may not be brought in

			 any Federal or State court.

			(b)Dismissal of

			 Pending ActionsA qualified civil liability action that is

			 pending on the date of the enactment of this Act shall be dismissed immediately

			 by the court in which the action was brought or is currently pending.

			(c)Discovery

				(1)StayIn

			 any action that is allegedly of the type described in section 4(5)(B) seeking

			 to impose liability of any kind based on accumulative acts of consumption of a

			 qualified product, the obligation of any party or non-party to make disclosures

			 of any kind under any applicable rule or order, or to respond to discovery

			 requests of any kind, as well as all proceedings unrelated to a motion to

			 dismiss, shall be stayed prior to the time for filing a motion to dismiss and

			 during the pendency of any such motion, unless the court finds upon motion of

			 any party that a response to a particularized discovery request is necessary to

			 preserve evidence or to prevent undue prejudice to that party.

				(2)Responsibility

			 of partiesDuring the pendency of any stay of discovery under

			 paragraph (1), the responsibilities of the parties with regard to the treatment

			 of all documents, data compilations (including electronically recorded or

			 stored data), and tangible objects shall be governed by applicable Federal or

			 State rules of civil procedure. A party aggrieved by the failure of an opposing

			 party to comply with this paragraph shall have the applicable remedies made

			 available by such applicable rules, provided that no remedy shall be afforded

			 that conflicts with the terms of paragraph (1).

				(d)PleadingsIn

			 any action that is allegedly of the type described in section 4(5)(B) seeking

			 to impose liability of any kind based on accumulative acts of consumption of a

			 qualified product, the complaint initiating such action shall state with

			 particularity—

				(1)each element of

			 the cause of action;

				(2)the Federal and

			 State statutes or other laws that were allegedly violated;

				(3)the specific

			 facts alleged to constitute the claimed violation of law; and

				(4)the specific

			 facts alleged to have caused the claimed injury.

				(e)Rule of

			 ConstructionNo provision of

			 this Act shall be construed to create a public or private cause of action or

			 remedy.

			4.DefinitionsIn this Act:

			(1)Engaged in the

			 businessThe term engaged in the business means a

			 person who manufactures, markets, distributes, advertises, or sells a qualified

			 product in the person's regular course of trade or business.

			(2)ManufacturerThe

			 term manufacturer means, with respect to a qualified product, a

			 person who is lawfully engaged in the business of manufacturing the

			 product.

			(3)PersonThe

			 term person means any individual, corporation, company,

			 association, firm, partnership, society, joint stock company, or any other

			 entity, including any governmental entity.

			(4)Qualified

			 productThe term qualified product means a food (as

			 defined in section 201(f) of the Federal Food, Drug, and Cosmetic Act (21

			 U.S.C. 321(f))).

			(5)Qualified civil

			 liability action

				(A)In

			 generalSubject to subparagraph (B), the term qualified

			 civil liability action means a civil action brought by any person

			 against a manufacturer, marketer, distributor, advertiser, or seller of a

			 qualified product, or a trade association, for damages, penalties, declaratory

			 judgment, injunctive or declaratory relief, restitution, or other relief

			 arising out of, or related to a person's accumulated acts of consumption of a

			 qualified product and weight gain, obesity, or a health condition that is

			 associated with a person's weight gain or obesity, including an action brought

			 by a person other than the person on whose weight gain, obesity, or health

			 condition the action is based, and any derivative action brought by or on

			 behalf of any person or any representative, spouse, parent, child, or other

			 relative of that person.

				(B)ExceptionA

			 qualified civil liability action shall not include—

					(i)an

			 action based on allegations of breach of express contract or express warranty,

			 provided that the grounds for recovery being alleged in such action are

			 unrelated to a person's weight gain, obesity, or a health condition associated

			 with a person's weight gain or obesity;

					(ii)an

			 action based on allegations that—

						(I)a manufacturer or

			 seller of a qualified product knowingly violated a Federal or State statute

			 applicable to the marketing, advertisement, or labeling of the qualified

			 product with intent for a person to rely on that violation;

						(II)such person

			 individually and justifiably relied on that violation; and

						(III)such reliance

			 was the proximate cause of injury related to that person’s weight gain,

			 obesity, or a health condition associated with that person’s weight gain or

			 obesity; or

						(iii)an action

			 brought by the Federal Trade Commission under the Federal Trade Commission Act

			 (15 U.S.C. 41 et seq.) or by the Federal Food and Drug Administration under the

			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq.).

					(6)SellerThe

			 term seller means, with respect to a qualified product, a person

			 lawfully engaged in the business of marketing, distributing, advertising, or

			 selling a qualified product.

			(7)StateThe

			 term State includes each of the several States of the United

			 States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin

			 Islands, Guam, American Samoa, and the Commonwealth of the Northern Mariana

			 Islands, and any other territory or possession of the United States, and any

			 political subdivision of any such place.

			(8)Trade

			 associationThe term trade association means any

			 association or business organization (whether or not incorporated under Federal

			 or State law) that is not operated for profit, and 2 or more members of which

			 are manufacturers, marketers, distributors, advertisers, or sellers of a

			 qualified product.

			

